Citation Nr: 0713683	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-43 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for Raynaud's disease.

2.  Entitlement to service connection for vascular 
insufficiency due to extreme cold/cold exposure, other than 
Raynaud's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
April 1945. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

In an October 2003 Board decision, service connection for 
Raynaud's disease was denied.

In the June 2004 rating decision, service connection for a 
vascular insufficiency due to extreme cold/cold exposure was 
denied.  The veteran perfected an appeal of that denial.

In April 2007, the Board advanced the veteran's case on its 
docket on the basis of his advanced age.  See 38 C.F.R. § 
20.900(c) (2006).

In the veteran's December 2004 substantive appeal (VA Form 
9), he specifically stated that he did not want a Board 
hearing.  The Board notes that the veteran's request for an 
advance on the Board's docket clearly indicates a desire on 
his part that his claims be expeditiously dealt with by the 
Board.  Therefore, no further development with regard to a 
hearing is necessary.

Clarification of issues on appeal

The veteran seeks service connection for vascular 
insufficiency due to exposure to cold in service.  Among the 
claimed vascular disorders is Raynaud's disease.

"Raynaud's disease is 'a vascular disorder marked by 
recurrent spasm of the capillaries and esp[ecially] those of 
the fingers and toes upon exposure to cold, characterized by 
pallor, cyanosis and redness in succession, usu[ally] 
accompanied by pain, and in severe cases progressing to local 
gangrene.' Webster's [Medical Desk Dictionary (1986)] at 604.  
The terms 'Raynaud's phenomenon' or 'Raynaud's syndrome' are 
used to describe 'the symptoms associated with Raynaud's 
disease.' Id."  Watson v. Brown, 4 Vet. App. 309, 310 
(1993).

As noted above, the Board has previously denied service 
connection for Raynaud's disease.  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2006).  Under such 
circumstances, the Board must first determine whether new and 
material evidence has been submitted before reopening the 
claim of service connection for Raynaud's disease and 
adjudicating it on the merits.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.].  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  

With regard to Raynaud's disease, the Board finds, therefore, 
that the proper issue on appeal is whether new and material 
evidence has been received which is sufficient to reopen the 
previously denied claim of entitlement to service connection 
for Raynaud's disease.  Service connection has not been 
previously finally denied for any other vascular disorder.  
Because of the different procedural histories, the Board has 
divided the matter on appeal into two separate issues, 
recharacterized accordingly on the title page of this 
decision.    

Remanded issue

The issue of service connection for a vascular insufficiency 
due to extreme cold/cold exposure, other than Raynaud's 
disease, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  In an October 2003 decision, the Board denied service 
connection for Raynaud's disease.

2.  The evidence received since the October 2003 Board 
decision does not relate to an unsubstantiated fact necessary 
to substantiate the claim for service connection for 
Raynaud's disease.


CONCLUSIONS OF LAW

1.  The Board's October 2003 decision denying service 
connection for Raynaud's disease is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  The evidence received since the Board's October 2003 
decision is not new and material, and the claim of 
entitlement to service connection for Raynaud's disease is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is in essence seeking to reopen a previously-
denied claim of entitlement to service connection for 
Raynaud's disease.  As is described elsewhere in this 
decision, the remaining issue on appeal, entitlement to 
service connection for a vascular insufficiency due to 
extreme cold/cold exposure, other than Raynaud's disease, is 
being remanded for further development.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter sent in 
April 2004, which was specifically intended to address the 
requirements of the VCAA.  In that letter, the RO advised the 
veteran of what the evidence must show to establish service 
connection in general.  Moreover, the VCAA letter informed 
the veteran of the need to submit new and material evidence 
to reopen the previously denied claim of service connection 
for Raynaud's disease.  This advisement satisfied the 
requirements of the later-decided case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which held that claimants must be 
specifically informed of what is required to reopen their 
previously denied claims.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised to identify or submit evidence relevant 
to his claim, to include evidence showing that his Raynaud's 
disease was incurred in or aggravated by his active military 
service.

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the RO specifically informed the veteran 
to submit any evidence in his possession that pertained to 
his claim.  The VCAA letter thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in June 2004, 
after the April 2004 VCAA letter.  Therefore, the timing of 
the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Element (2), current disability, is not at issue because 
there is medical evidence that the veteran has his claimed 
disability.  The veteran's claim was denied based on element 
(3), relationship of such disability to the veteran's 
service.  As explained above, the veteran has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to that crucial element. 

Elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection.  In other words, any lack of advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  Because the 
Board concludes below that the claim for service connection 
for Raynaud's disease is not reopened, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.
  
It is clear that the veteran is amply aware of his 
responsibilities and those of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  

Duty to assist

As alluded to above, under the VCAA VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).  While the veteran's representative in an April 
2007 appellant's brief argued that there is a heightened duty 
to assist the veteran, to include a VA examination, because 
of his missing service medical records, the Board notes that 
the veteran must first submit new and material evidence 
before assisting him with an examination.

The Board notes that the veteran's service medical records 
are unavailable.  It appears that these records may have been 
destroyed in a July 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on VA's responsibility to 
obtain a veteran's service medical records.  Specifically, 
the Federal Circuit stated the VA must make more than a 
single attempt to locate such records, and must inform the 
veteran of their absence, so that he may independently seek 
to obtain them.  See Hayre, 188 F.3d at 1331-32; see also 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the RO has made several attempts to obtain a 
set of the veteran's service records, to include service 
medical records, reports of the U.S. Army Office of the 
Surgeon General, and service personnel records, and has 
informed the veteran of its inability to obtain them.  The 
only records that were obtained were daily sick reports.  It 
is clear that further requests for service records for the 
veteran would be futile.  The Court has held that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  Therefore, while the Board regrets that the 
veteran's service medical records are unavailable, VA has no 
further duty to him with respect to obtaining them.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of the claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative, who has provided argument on his behalf.  As 
noted in the Introduction section of the decision, the 
veteran did not request a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

For certain chronic disorders, to include Raynaud's disease, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), finally disallowed claims may be 
reopened when new and material evidence is presented or 
secured with respect to those claims

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  

Because the veteran's claim to reopen was initiated in March 
2004, his claim will be adjudicated by applying the revised 
section 3.156, which is set out in the paragraph immediately 
following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran ultimately seeks entitlement to service 
connection for variously diagnosed vascular disorders, to 
include Raynaud's disease.  Service connection for Raynaud's 
disease was denied in an October 2003 Board decision.  As 
explained above, the Board must determine whether new and 
material evidence has been received which serves to reopen 
the previously denied claim.

Initial matters

As was alluded to in the Introduction above, the RO 
adjudicated the veteran's claim of entitlement to service 
connection on its merits, along with all other vascular 
disabilities claimed by the veteran.  However, the veteran's 
claim of entitlement to service connection for Raynaud's 
disease had previously been denied by the Board.

When the Board addresses in a decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  With respect to this issue, 
the Board concludes that the veteran has not been prejudiced 
by the RO's adjudicating the claim on its merits because in 
so doing, the RO accorded this claim more consideration than 
was warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 
(1995).  As was discussed in detail above, the veteran has 
been amply apprised of what was required to establish his 
claim of entitlement to service connection.  Moreover, an 
April 2004 letter from the RO specifically apprised the 
veteran as to what constitutes new and material evidence.  
See Kent, supra.

As was noted in the Board's VCAA discussion above, the 
veteran's service medical records are missing and appear to 
have been destroyed in a fire at the NPRC in July 1973.  
Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare, supra.

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

The "old" evidence

The evidence of record at the time of the Board decision in 
October 2003 consisted of post-service VA and private 
treatment records and daily sick reports from the veteran's 
unit.

The post-service VA and private treatment records show a 
diagnosis of Raynaud's disease.  In a May 1994 statement, a 
private doctor, Dr. A., noted that the veteran had a 
hereditary problem with thrombophlebitis.  In an October 2000 
statement, another private doctor and a physician assistant, 
Dr. R. and D.L.J., PA-C, noted that based on the veteran's 
history and a few past medical records, it appeared that the 
veteran had suffered from Raynaud's disease for most of his 
life.  They indicated that it appeared that his vascular 
problems were congenital and that he had Raynaud's disease 
during his military service.  

Daily sick reports from the veteran's unit reflect that he 
reported for sick call in December 1944 and February 1945; 
there was no indication regarding the nature of the 
conditions for which he went on sick call.

The October 2003 Board decision

In the October 2003 Board decision, the Board determined that 
the medical and other evidence of record demonstrated that 
Raynaud's disease was first manifested many years after 
service and that it was not caused or worsened by any 
incident of service.  Service connection for Raynaud's 
disease was denied.
 
The veteran filed to reopen his claim in March 2004.  
Additional evidence which has been received since October 
2003 will be discussed below.

Discussion

The October 2003 Board decision in essence denied the 
veteran's claim due to a lack of competent medical nexus 
evidence, Hickson element (3).  In order for the claim to be 
reopened there must be new and material evidence as this 
element.  See Evans, supra.

Evidence added to the record since the October 2003 Board 
denial includes duplicate copies of daily sick reports, VA 
treatment records, and the veteran's renewed contentions.

The duplicate copies of daily sick reports cannot be 
considered "new" in that such evidence was previously 
before the Board at the time of the October 2003 decision, 
that is, it was in the veteran's claims file at that time.

VA treatment records a continuing diagnosis of Raynaud's 
disease.  Raynaud's disease was most recently diagnosed in 
December 2004 and June 2005.  

This evidence, while new in the sense that these particular 
records had not been previously associated with the veteran's 
claims file, is not material.  The presence of Raynaud's 
disease was known at the time the Board denied the veteran's 
claim in October 2003; the matter of the existence of 
Raynaud's disease has not been in dispute.  The medical 
evidence received since October 2003 merely reflects that 
Raynaud's disease still exists.  Such evidence, although new, 
is not material, since it does not establish in-service 
incurrence or aggravation of such disability. 
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

A March 2005 VA treatment record reveals an assessment of 
that the veteran had a history of Raynaud's disease and that 
his frostbite during service may have been worsened by the 
Raynaud's disease.  This entry is not material.  To the 
extent that the health care provider is opining that 
Raynaud's disease aggravated the frostbite, it is exactly the 
opposite of what is required to substantiate the claim, i.e., 
that frostbite aggravated the Raynaud's disease.   In other 
words, because the Raynaud's disease was purportedly "the 
causative factor, not the acted-upon factor", the opinion is 
not material.  Cf. Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  The medical opinion does not address the crucial 
matter of medical nexus, i.e. whether Raynaud's disease was 
incurred or aggravated during or due to military service.  

With regard to the veteran's various statements, these merely 
amount to reiterations of the same contentions advanced by 
the veteran and rejected by the Board in 2003, namely that 
his Raynaud's disease was caused or aggravated by his 
military service.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Moreover, such statements from a lay person like 
the veteran cannot be considered material as to the question 
of any relationship to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2005) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

In summary, the Board concludes that new and material 
evidence has not been submitted to reopen the claim.  The 
additionally received evidence does not relate to an 
unestablished fact necessary to substantiate the claim, 
medical nexus.  The claim is not reopened, and the benefit 
sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, the veteran must 
furnish new, objective evidence that his Raynaud's disease is 
related to active service.


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
Raynaud's disease is not reopened.  The benefit sought on 
appeal remains denied.




REMAND

2.  Entitlement to service connection for a vascular 
insufficiency due to extreme cold/cold exposure, other than 
Raynaud's disease.

For reasons expressed immediately below, the Board believes 
that the remaining issue on appeal must be remanded for 
further evidentiary development.

The veteran has alleged that he suffered a frostbite injury 
in February 1945.  Daily sick logs reflect that he went on 
sick call on February 2, 1945.  There is competent medical 
evidence of a current vascular disability.

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).
Under the circumstances here presented, the Board believes 
that a medical examination and opinion are necessary.

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following actions:

1.   VBA should schedule the veteran to 
undergo an examination to determine the 
nature and etiology of any current 
vascular disabilities of the lower 
extremities.   For any current vascular 
disability, the examiner should indicate 
whether such a disability is consistent 
with the in-service cold injury as he 
contends.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


